FILED
                           NOT FOR PUBLICATION                                SEP 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


INES IBRAHIM,                                    No. 12-56689

              Plaintiff - Appellant,             D.C. No. 2:10-cv-09150-SJO-
                                                 MAN
  v.

BAYER CORPORATION DISABILITY                     MEMORANDUM*
PLAN, an ERISA plan,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                      Argued and Submitted August 28, 2014
                               Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and BYBEE, Circuit Judges.

       The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Appellant Ines Ibrahim challenges the district court’s

judgment upholding the denial of her short-term disability benefits by Appellee



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Bayer Corporation Disability Plan (“Plan”). We affirm the decision of the district

court.

         The Plan explicitly gives the administrator the discretion to determine

whether a beneficiary is disabled and to interpret the terms of the Plan. When the

terms of a disability plan confer such discretion on a plan administrator, we review

a decision by the administrator to deny benefits for an abuse of discretion. Abatie

v. Alta Health & Life Ins. Co., 458 F.3d 955, 965 (9th Cir. 2006) (en banc).

         We must account, however, for the fact that the same entity—i.e.,

Bayer—both administers and funds the Plan. A plan administrator facing this kind

of structural conflict of interest may have an improper incentive to deny claims.

Our abuse of discretion review in this case should therefore be “informed by the

nature, extent, and effect on the decision-making process of any conflict of interest

that may appear in the record.” Id. at 967. Any procedural irregularities that

occurred during the handling of Ibrahim’s claim are likewise “a matter to be

weighed in deciding whether [the] administrator’s decision was an abuse of

discretion.” Id. at 972.

         After considering all of the relevant factors, we conclude that the Plan

administrator did not abuse its discretion in denying Ibrahim short-term disability

benefits after April 27, 2008. As the district court held, there was sufficient


                                            2
evidence in the record to allow the administrator to conclude that, as of that date,

Ibrahim was capable of performing her job duties and thus was not disabled under

the terms of the Plan. The administrator had received an opinion to that effect

from a consulting physician, Dr. Bill Hennessey, who examined Ibrahim’s job

description and concluded that she was capable of doing her job. The

administrator was entitled to credit Dr. Hennessey’s opinion rather than the

conclusory and belated opinion of Dr. Yip, Ibrahim’s treating physician.

      Any procedural errors committed by the Plan administrator do not alter our

conclusion. Although the administrator could have done a better job

communicating to Ibrahim what kind of evidence was requested of her and the

exact reasons for its denial of benefits, the evidence in the record suggests that all

available information relevant to Ibrahim’s claim was before the administrator

when it made its final decision or, at the very least, before the district court below.

The administrator did not, moreover, fail to consider any of the relevant evidence

that Ibrahim provided.

      Similarly, Bayer’s structural conflict of interest does not “appear[]

improperly to have influenced [the] plan administrator’s decision.” Montour v.

Hartford Life & Acc. Ins. Co., 588 F.3d 623, 631 (9th Cir. 2009). The presence of

that conflict thus casts little, if any, doubt on the decision of the administrator.


                                            3
For the foregoing reasons, we affirm the district court’s judgment.

AFFIRMED.




                                   4